Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/30/2019.
Claims 1-12 have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-13 of the copending Application No. 16/669,225 (filed on 10-30-2019) Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6-13 of the copending Application No. 16/669,225 contain every element of claims 1, 5-12 of the instant application with a minor variation and as such is encompassed by the claims of this instant application.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first communication unit"  "second communication unit", “selection unit” , “storage unit”, “third communication unit” and  “fourth communication unit”, in claims 1, 11 and 12 ; selection unit and third communication unit in claims 2 and 5; “selection unit” , “storage unit”, “third communication unit” in claim 3; control unit, first transmission unit, third communication unit and selection unit in claim 4;  a reception unit , first and third communication unit, a second transmission unit in claim 6; third communication unit in claim 9 and 10 and fourth communication unit in claim 9. 
These claims  have  been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language communicate , store, select, control and receive without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding 
         A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Applicant's own specification PGPUB para [0022] FIG. 2] and Para [0024] discloses the storage unit 201 includes one or more memories, para [0025] shows the control unit 202 includes one or more processors, and prara [0030] The PCR unit 211 and the WUR unit 212 (=first, second, third and fourth communication units) are configured as respective independent RF circuits  discloses correspond structures.

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “the Priority” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1, 4, 6-7, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUANG et al. (US 2020/0280920).

As of claims 1,11 and 12, Takada discloses a communication apparatus, a control method for a communication apparatus and  a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus (See Fig. 1, AP 110) comprising:
a first communication unit compliant with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard ( para [0121] [FIG. 14A] a PCR 1400 (=a first communication unit) which is capable for transmitting and receiving standard IEEE 802.11 signal);
a second communication unit compliant with the IEEE 802.11 series standard (para [0002] a wake-up radio (WUR) apparatus (second unit) is a companion radio apparatus to a primary connectivity radio (PCR) apparatus, e.g., IEEE 802.11 series standard), the second communication unit having power consumption lower than that of the first communication unit (para [0097] discloses the WUR (=second communication unit) has much lower power consumption than the PCR);

a storage unit configured to store, in a first transmission queue, data to be transmitted to another communication apparatus via the first communication unit (para  [0053] AP buffer DL data traffic which corresponds to storage unit store data to be transmitted to another apparatus);
a selection unit configured to, in a case where the data stored by the storage unit is to be transmitted to the other communication apparatus including a third communication unit and a fourth communication unit via the first communication unit (para [0053] discloses when DL data traffic for the STA in WUR doze state is coming, the AP 110 shall buffer DL data traffic for the STA (=other communication apparatus) wherein STA comprises PCR (=third communication unit) and WUR (fourth communication unit) see Fig. 1),

 select whether to transmit a frame for causing a transition to a state where communication is performable via the third communication unit, based on an amount of data accumulated in the first transmission queue in which the data is stored by the storage unit (para [0029] discloses  mode operation related state transition for a wireless communication device [0121] the PCR  in the AP is capable for transmitting wake-up signal (=transmit a frame) based on the  buffered DL data traffic for the STA in para [0053] which corresponds to select wheatear to transit a frame for causing a transition), 
the third communication unit compliant with the IEEE 802.11 series standard (para [0121] a PCR 1400  (= third communication unit) which is capable for transmitting and receiving standard IEEE 802.11 signal), and the fourth communication unit compliant with the IEEE 802.11 series standard (para [0002] a wake-up radio (WUR) apparatus (second unit) is a companion radio apparatus to a primary connectivity radio (PCR) apparatus, e.g., IEEE 802.11 series standard) and having power consumption lower than that of the third communication unit (para [0097] discloses the WUR has much lower power consumption than the PC); and 
a first transmission unit configured to transmit the frame for causing the transition to the state where communication is performable via the third communication unit to the other communication apparatus via the second communication unit based on a selection made by the selection unit (para [0080] when the WUR of the STA staying in WUR doze state receives wake-up frame from the AP 110, it transits to WUR awake state).

As of claim 4, rejection of claim 1 cited above incorporated herein, in addition HUANG discloses a control unit configured to control the first transmission unit to transmit the frame for causing the transition to the state where communication is performable via the third communication unit to the other communication apparatus in a predetermined period, wherein the selection unit is configured to make a selection in a case where the - 33 -10193943US01 predetermined period has not come and the data is to be transmitted (para [0088] the WUR receiver of the STA staying in WUR doze state is able to turn on in appropriate time to receive WUR wake up frame within a predetermined duration).

As of claim 6, rejection of claim 1 cited above incorporated herein, in addition HUANG discloses a reception unit configured to receive, from the other communication apparatus, a notification that communication via the third communication unit is performable in a case where the frame for causing the transition to the state where communication is performable via the third communication unit is transmitted by the first 

As of claim 7, rejection of claim 1 cited above incorporated herein, in addition HUANG discloses the priority of the data is based on an enhanced distributed channel access (EDCA) parameter of the data (para [0091] EDCA (Enhanced Distributed Channel Access).

As of claim 9, rejection of claim 1 cited above incorporated herein, in addition HUANG discloses the first and third communication units are primary connectivity radios (PCRs) defined in an IEEE 802.11ba standard, and wherein the second and fourth communication units are wake-up radios (WURs) defined in the IEEE 802.11ba standard (para [0121] [FIG. 14A] the PCR 1400 may be the PCR 112 in the AP 110, the PCR 132 in the STA 130 or the PCR 142 in the STA 140 as illustrated in [FIG. 1]. with  standard  IEEE 802.11).

As of claim 10, rejection of claim 1 cited above incorporated herein, in addition HUANG discloses wherein the frame for causing the transition to the state where communication is performable via the third communication unit is a WUR wake-up frame compliant with an IEEE 802.11 ba standard (para [0002] the WUR apparatus is a companion radio apparatus to a primary connectivity radio (PCR) apparatus, e.g., IEEE 802.11a/b/g/n/ac/ax radio apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 are rejected under 35 U.S.C 103 as being unpatentable over HUANG et al. (US 2020/0280920) in view of AHN et al. (US 2019/0028967).

As of claim 8, rejection of claim 7 cited above incorporated herein, in addition HUANG does not disclose but AHN teaches wherein the priority of the data is an access category (AC) and is at least one of voice (VO), video (VI), best effort (BE), and background (BK) (AHN, para [0253] discloses access category of the data be any one of AC_BE, AC_BK, AC_VI, and AC_VO).



Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if the Applicant overcomes the double patenting rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471